In a consolidated action to recover damages for wrongful death and for conscious pain and suffering, (1) defendants Richard Farley, Grace Farley and Frank Turner appeal from so much of a judgment of the Supreme Court, Queens County, entered June 2, 1972, as amended and resettled by an order of the same court dated August 18, 1972, as is against them and in favor of plaintiff, upon a jury verdict, and (2) plaintiff cross-appeals from so much of the judgment as is against her and in favor of defendants the Brooklyn Union Gas Company and the City of New York, upon the jury verdict. Judgment, as amended and resettled, affirmed insofar as appealed from, with one bill of costs jointly to defendants the Brooklyn Union Gas Company and the City of New York against plaintiff and with one bill of costs to plaintiff jointly against defendants-appellants appearing separately and filing separate briefs. No opinion. Hopkins, Acting P. J., Munder, Martuscello, Shapiro and Brennan, JJ., concur.